DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 17/235,662 has claims 1-20 pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

						Claim Objections

Claim 16 is objected to because of the following informalities:  The device has single function in the claim. The claim already recites the first base station, second base station, first user equipment and second user equipment. The apparatus/device has the following function in the claim “a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising: dynamically sharing, by a first radio access technology, a frequency spectrum with a second radio access technology”. Examiner suggest to make the set of claims system claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7, 10-12, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sadek et al. (Pub. No. US 2015/0065152 A1) in view of Schabel et al. (Pub. No. US 2017/0251380 A1; hereinafter Schabel), Liang et al. (Pub. No. US 2015/0288809 A1) and Gaal et al. (Pub. No. US 2013/0010687 A1).
Regarding claims 1 and 10, Sadek discloses a system comprising: a first base station utilizing a first radio access technology to communicate with first user equipment, (See ¶0031, different radio technologies; See ¶0063-0064, carrier aggregation including a PCC and a number of SCCs are used to communicate with the UE; interpreted the first base station uses a first radio technology in a first period to communicate with the UE using the carrier aggregation of the PCC and a SCC) wherein the first base station uses a frequency spectrum during a first time period; (See ¶0031, different radio technologies; See ¶0063-0064, carrier aggregation including a PCC and a number of SCCs are used to communicate with the UE; interpreted the first base station uses a first radio technology in a first period to communicate with the UE using the carrier aggregation of the PCC and a SCC)  
However, Sadek fails to disclose a second base station utilizing a second radio access technology to communicate with second user equipment, wherein the second base station uses a portion of the frequency spectrum during a second time period
Schabel discloses a second base station utilizing a second radio access technology to communicate with second user equipment, (Figure 2 shows a second user equipment in a first area; See ¶0031, the node shares the channel of the unlicensed frequency band with two other nodes, which may operate according to a different radio access technology during different intervals) wherein the second base station uses a portion of the frequency spectrum during a second time period (Figure 2 shows a second user equipment in a first area; See ¶0031, the node shares the channel of the unlicensed frequency band with two other nodes, which may operate according to a different radio access technology during different intervals)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify pcell and scell carriers are aggregating to include using a frequency carrier in a different time interval. The motivation to combine nodes that share one or more channels of the unlicensed frequency band should coordinate their transmissions so that are available resources of the shared channels are fairly shared among the different nodes (See ¶0021).
However, Sadek in view of Schabel fails to disclose the second base station is configured to send to the first base station a request that the first base station make the portion of the frequency spectrum available for use during the first time period by the second base station, 
Liang discloses the second base station is configured to send to the first base station a request that the first base station make the portion of the frequency spectrum available for use during the first time period by the second base station, (See ¶0091, , the MeNB 1302 might indicate to the SeNB 1304 to deactivate; See ¶0094, x2 requesting activation and deactivation; interpreted the MeNB (corresponding to second base station) requesting the unlicensed band to deactivate the unlicensed band to the SeNB (corresponding to first base station) so the MeNB can use it)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Sadek in view of Schabel to include scheduling between base stations when to use the unlicensed band. The motivation to combine is efficiently coordinated manner with any other known nearby network elements, such that interference between network elements in unlicensed frequency bands is minimized (See ¶0009).
However, Sadek in view of Schabel and Liang fails to disclose the second user equipment is configured to determine that the portion of the frequency spectrum is unavailable during the first time period responsive to a detected absence of one or more pilot tones in the portion of the frequency spectrum in the first time period.
Gaal disclose the second user equipment (See ¶0037, he macro eNodeBs 204 are each assigned to a respective cell 202 and are configured to provide an access point to the EPC 110 for all the UEs 206 in the cells 202) is configured to determine that the portion of the frequency spectrum is unavailable during the first time period responsive to a detected absence of one or more pilot tones in the portion of the frequency spectrum in the first time period. (See ¶0061, the UE 650 may not find broadcast signals, (e.g., an LTE primary synchronization signal (PSS)/secondary synchronization signal (SSS), common reference signal (CRS), etc.) for inter-frequency measurement of the currently unused channels. Thus, the cell may not be detected and the reference signal received power (RSRP) may not be measured if the eNodeB 610 is not broadcasting a signal; it is interpreted the UE cant detect the cell and channel because the base station is not transmitting reference signals so the frequency is unavailable.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Sadek in view of Schabel and Liang to include if the reference signal is not detected on the cell because its unavailable. The motivation to combine is to efficiently decide to operate on the frequency with the greatest channel quality (See ¶0060).
Regarding claims 2, 11 and 17, Sadek discloses the portion of the frequency spectrum comprises a second portion of the frequency spectrum, wherein the first base station uses a first portion of the frequency spectrum as a primary cell (See ¶0031, different radio technologies; See ¶0063-0064, carrier aggregation including a PCC and a number of SCCs are used to communicate with the UE; interpreted the first base station uses a first radio technology in a first period to communicate with the UE using the carrier aggregation of the PCC and a SCC) and uses the second portion of the frequency spectrum as a secondary cell aggregated with the primary cell during the first time period. (See ¶0031, different radio technologies; See ¶0063-0064, carrier aggregation including a PCC and a number of SCCs are used to communicate with the UE; interpreted the first base station uses a first radio technology in a first period to communicate with the UE using the carrier aggregation of the PCC and a SCC)
Regarding claims 3, 12 and 18, Sadek fails to disclose the first base station and the second base station communicate regarding availability of the second portion of the frequency spectrum via an interface between the first base station and the second base station.
Schabel discloses the first base station and the second base station communicate regarding availability of the second portion of the frequency spectrum via an interface between the first base station and the second base station. (See ¶0021, node 105 can share a channel of an unlicensed frequency band with one or more other nodes (not shown in FIG. 1). Nodes that share one or more channels of the unlicensed frequency band should coordinate their transmissions so that the available resources of the shared channels are fairly shared among the different nodes; it is interpreted that there has to be a interface between the nodes to coordinate their transmissions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify pcell and scell carriers are aggregating to include using a frequency carrier in a different time interval. The motivation to combine nodes that share one or more channels of the unlicensed frequency band should coordinate their transmissions so that are available resources of the shared channels are fairly shared among the different nodes (See ¶0021).
Regarding claims 7 and 14, Sadek in view of Schabel fails to disclose the first base station performs deactivating of the portion of the frequency spectrum responsive to the request, and wherein the first base station signals the second base station regarding the deactivating.
Liang discloses the first base station performs deactivating of the portion of the frequency spectrum responsive to the request, and wherein the first base station signals the second base station regarding the deactivating. (See ¶0091, , the MeNB 1302 might indicate to the SeNB 1304 to deactivate; See ¶0094, x2 requesting activation and deactivation; interpreted the MeNB (corresponding to second base station) requesting the unlicensed band to deactivate the unlicensed band to the SeNB (corresponding to first base station) so the MeNB can use it)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Sadek in view of Schabel to include scheduling between base stations when to use the unlicensed band. The motivation to combine is efficiently coordinated manner with any other known nearby network elements, such that interference between network elements in unlicensed frequency bands is minimized (See ¶0009).
Regarding claim 16, Sadek a device comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, (See ¶0083, a processor executing an algorithm from a computer memory) facilitate performance of operations comprising: dynamically sharing, by a first radio access technology, a frequency spectrum with a second radio access technology, (See ¶0031, different radio technologies; See ¶0063-0064, carrier aggregation including a PCC and a number of SCCs are used to communicate with the UE; interpreted the first base station uses a first radio technology in a first period to communicate with the UE using the carrier aggregation of the PCC and a SCC) wherein the first base station uses a frequency spectrum during a first time period; (See ¶0031, different radio technologies; See ¶0063-0064, carrier aggregation including a PCC and a number of SCCs are used to communicate with the UE; interpreted the first base station uses a first radio technology in a first period to communicate with the UE using the carrier aggregation of the PCC and a SCC)  
However, Sadek fails to disclose a second base station utilizing a second radio access technology to communicate with second user equipment, wherein the second base station uses a portion of the frequency spectrum during a second time period
Schabel discloses a second base station utilizing a second radio access technology to communicate with second user equipment, (Figure 2 shows a second user equipment in a first area; See ¶0031, the node shares the channel of the unlicensed frequency band with two other nodes, which may operate according to a different radio access technology during different intervals) wherein the second base station uses a portion of the frequency spectrum during a second time period (Figure 2 shows a second user equipment in a first area; See ¶0031, the node shares the channel of the unlicensed frequency band with two other nodes, which may operate according to a different radio access technology during different intervals)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify pcell and scell carriers are aggregating to include using a frequency carrier in a different time interval. The motivation to combine nodes that share one or more channels of the unlicensed frequency band should coordinate their transmissions so that are available resources of the shared channels are fairly shared among the different nodes (See ¶0021).
However, Sadek in view of Schabel fails to disclose the second base station is configured to send to the first base station a request that the first base station make the portion of the frequency spectrum available for use during the first time period by the second base station, 
Liang discloses the second base station is configured to send to the first base station a request that the first base station make the portion of the frequency spectrum available for use during the first time period by the second base station, (See ¶0091, , the MeNB 1302 might indicate to the SeNB 1304 to deactivate; See ¶0094, x2 requesting activation and deactivation; interpreted the MeNB (corresponding to second base station) requesting the unlicensed band to deactivate the unlicensed band to the SeNB (corresponding to first base station) so the MeNB can use it)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Sadek in view of Schabel to include scheduling between base stations when to use the unlicensed band. The motivation to combine is efficiently coordinated manner with any other known nearby network elements, such that interference between network elements in unlicensed frequency bands is minimized (See ¶0009).
However, Sadek in view of Schabel and Liang fails to disclose the second user equipment is configured to determine that the portion of the frequency spectrum is unavailable during the first time period responsive to a detected absence of one or more pilot tones in the portion of the frequency spectrum in the first time period.
Gaal disclose the second user equipment (See ¶0037, he macro eNodeBs 204 are each assigned to a respective cell 202 and are configured to provide an access point to the EPC 110 for all the UEs 206 in the cells 202) is configured to determine that the portion of the frequency spectrum is unavailable during the first time period responsive to a detected absence of one or more pilot tones in the portion of the frequency spectrum in the first time period. (See ¶0061, the UE 650 may not find broadcast signals, (e.g., an LTE primary synchronization signal (PSS)/secondary synchronization signal (SSS), common reference signal (CRS), etc.) for inter-frequency measurement of the currently unused channels. Thus, the cell may not be detected and the reference signal received power (RSRP) may not be measured if the eNodeB 610 is not broadcasting a signal; it is interpreted the UE cant detect the cell and channel because the base station is not transmitting reference signals so the frequency is unavailable.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Sadek in view of Schabel and Liang to include if the reference signal is not detected on the cell because its unavailable. The motivation to combine is to efficiently decide to operate on the frequency with the greatest channel quality (See ¶0060).
Claim(s) 4-6, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadek in view of Schabel, Liang, Gaal and Wei (Pub. No. 2016/0277165 A1).
Regarding claims 4, 13 and 19, Sadek in view of Schabel, Liang and Gaal fails to disclose the second user equipment does not perform measurement procedures on the portion of the frequency spectrum responsive to the detected absence of the one or more pilot tones in the portion of the frequency spectrum, wherein the absence of the one or more pilot tones is detected by the second user equipment after having detected a presence of pilot tones in the portion of the frequency spectrum.
Wei discloses the second user equipment does not perform measurement procedures on the portion of the frequency spectrum responsive to the detected absence of the one or more pilot tones in the portion of the frequency spectrum, (See ¶0069, a planned individual reference signal transmission might not be actually transmitted if the unlicensed band is unavailable for transmission; See ¶0040, e wireless device may perform a measurement of the reference signal; interpreted that if the reference signal is not present there is no reason to perform measurement) wherein the absence of the one or more pilot tones is detected by the second user equipment after having detected a presence of pilot tones in the portion of the frequency spectrum. (See ¶0076, The aggregated transmission status report 901 would indicate that the reference signals r.sub.71, r.sub.74, and r.sub.75 are not transmitted while the reference signals r.sub.72, r.sub.73, and r.sub.76 transmitted. Moreover, the transmission report may include a command by the base station to request a wireless device to provide a feedback of the measurement results which is in response to transmitting to the wireless device the reference signal 901.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Sadek in view of Schabel and Liang to include if the planned reference signal is not detected the unlicensed band is unavailable. The motivation to combine is efficiently determine the unlicensed band is available or not in order to alleviate overcrowding for wireless communication system (See ¶0003).
Regarding claim 5, Sadek in view of Schabel, Liang and Gaal fails to disclose the second user equipment periodically performs checking for the presence of pilot tones after detecting the absence of the one or more pilot tones.
Wei discloses the second user equipment periodically performs checking for the presence of pilot tones  (See ¶0079, the pattern of reference signals to be transmitted in the unlicensed spectrum to enhance the reception of reference signals in the unlicensed spectrum by wireless devices) after detecting the absence of the one or more pilot tones. (See ¶0069, a planned individual reference signal transmission might not be actually transmitted if the unlicensed band is unavailable for transmission; interpreted since the reference signal is not transmitted the wireless device did not detect it)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Sadek in view of Schabel and Liang to include if the planned reference signal is not detected the unlicensed band is unavailable. The motivation to combine is efficiently determine the unlicensed band is available or not in order to alleviate overcrowding for wireless communication system (See ¶0003).
Regarding claim 6, Sadek in view of Schabel, Liang and Gaal fails to disclose the second user equipment resumes performing the measurement procedures on the portion of the frequency spectrum responsive to detecting the presence of pilot tones while performing the checking
Wei discloses the second user equipment resumes performing the measurement procedures on the portion of the frequency spectrum responsive to detecting the presence of pilot tones while performing the checking. (See ¶0076, The aggregated transmission status report 901 would indicate that the reference signals r.sub.71, r.sub.74, and r.sub.75 are not transmitted while the reference signals r.sub.72, r.sub.73, and r.sub.76 transmitted. Moreover, the transmission report may include a command by the base station to request a wireless device to provide a feedback of the measurement results which is in response to transmitting to the wireless device the reference signal 901; it is interpreted ue resumes checking for reference signal for measurement procedures)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Sadek in view of Schabel and Liang to include if the planned reference signal is not detected the unlicensed band is unavailable. The motivation to combine is efficiently determine the unlicensed band is available or not in order to alleviate overcrowding for wireless communication system (See ¶0003).
	Regarding claim 20, Sadek in view of Schabel, Liang and Gaal fails to disclose the second user equipment periodically performs checking for the presence of pilot tones after detecting the absence of the one or more pilot tones, and wherein the second user equipment resumes performing the measurement procedures on the portion of the frequency spectrum responsive to detecting the presence of pilot tones while performing the checking.
Wei disclose the second user equipment periodically performs checking for the presence of pilot tones after detecting the absence of the one or more pilot tones, (See ¶0079, the pattern of reference signals to be transmitted in the unlicensed spectrum to enhance the reception of reference signals in the unlicensed spectrum by wireless devices; See ¶0069, a planned individual reference signal transmission might not be actually transmitted if the unlicensed band is unavailable for transmission; interpreted since the reference signal is not transmitted the wireless device did not detect it)) and wherein the second user equipment resumes performing the measurement procedures on the portion of the frequency spectrum responsive to detecting the presence of pilot tones while performing the checking. (See ¶0076, The aggregated transmission status report 901 would indicate that the reference signals r.sub.71, r.sub.74, and r.sub.75 are not transmitted while the reference signals r.sub.72, r.sub.73, and r.sub.76 transmitted. Moreover, the transmission report may include a command by the base station to request a wireless device to provide a feedback of the measurement results which is in response to transmitting to the wireless device the reference signal 901; it is interpreted if there is no reference signal being transmitted the UE detects that is unavailable for the first period)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Sadek in view of Schabel and Liang to include if the planned reference signal is not detected the unlicensed band is unavailable. The motivation to combine is efficiently determine the unlicensed band is available or not in order to alleviate overcrowding for wireless communication system (See ¶0003).
Claim(s) 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sadek in view of Schabel, Liang, Gaal and Kwon (Pub No. US 2015/0092707 A1).
Regarding claims 8 and 15, Sadek in view of Schabel, Liang and Wei fails to disclose the second base station signals the first base station regarding an availability of the portion of the frequency spectrum for utilization by the first base station.
Kwon discloses the second base station signals the first base station regarding an availability of the portion of the frequency spectrum for utilization by the first base station. (See ¶0131, . In this case, a MAC scheduler of a secondary base station may inform information about status of change of SCell(s) to the master station when activation/deactivation statuses for SCells involved with a secondary base station are changed, as shown in FIG. 16. Here, the secondary base station may transmit the activation/deactivation information for SCells involved with the secondary base station to the master base station through a MAC CE message, or a message format determined by X2 or Xn interface)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Sadek in view of Schabel, Liang and Gaal to include activation or deactivation scells to the master base station. The motivation to combine is effectively use divided narrow bands (See ¶0006).
Regarding claim 9, Sadek in view of Schabel, Liang and Gaal fails to disclose second base station deactivates subcarriers in a primary cell of the second base station in the portion of the frequency spectrum to make the portion of the frequency spectrum available for use by the first base station. 
Kwon discloses second base station deactivates subcarriers in a primary cell of the second base station in the portion of the frequency spectrum to make the portion of the frequency spectrum available for use by the first base station. (See ¶0158, a MAC scheduler of the SeNB may transmit activation/deactivation information for SCell(s) provided by the SeNB to the MeNB or the UE, if an activation/deactivation status of the SCell(s) provided by the SeNB is changed or if the SeNB receives a confirmation request for confirming whether a status of activation/deactivation for Scell(s) provided by the SeNB is changed from the MeNB. Here, the activation/deactivation information for Scell(s) provided by the SeNB may be transmitted to the UE with the MAC CE message format or a message format determined in X2 or Xn interface to MeNB.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Sadek in view of Schabel, Liang and Gaal to include activation or deactivation scells to the master base station. The motivation to combine is effectively use divided narrow bands (See ¶0006).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pelletier et al. (Pub. No. US 2012/0300715 A1)- A primary TAG may include at least the PCell and zero or more SCells for which SCells, if configured with resources for uplink transmissions, may share the same uplink synchronization characteristics. For example, the SCells may use the PCell DL as the timing reference for uplink transmissions.
Zhang et al. (Pub. No. US 2015/0296385 A1)- A first method may include determining a pattern of signal transmissions for transmitting instances of a signal in a time period of an unlicensed radio frequency spectrum band; determining whether the unlicensed radio frequency spectrum band is unavailable to transmit at least one instance of the signal; and changing, in response to determining the unlicensed radio frequency spectrum band is unavailable to transmit an instance of the signal, the pattern of signal transmissions for the time period. A second method may include identifying at least one reference signal pattern from a plurality of reference signal patterns based at least in part on whether a plurality of transmission time intervals are bundled; and signaling the identified at least one reference signal pattern to a device.
Futaki (Pub. No. US 2017/0265172 A1)- , as already stated above, in the first and second embodiments, the radio base station (LTE-U eNB) 1 may perform carrier aggregation (CA) using a shared frequency (e.g., F3) as the PCell and using an unlicensed frequency in a narrow sense (e.g., F2) or another shared frequency (e.g., F4) as the secondary cell (SCell). The unlicensed frequency in a narrow sense means a frequency that is not allocated to any operator (i.e., a frequency that is neither the licensed frequency nor the shared frequency). In this case, the radio base station (LTE-U eNB) 1 may transmit, to the radio terminal 3 in the PCell (e.g., F3), the control signaling associated with at least one of the measurement timing and the measurement period of the terminal measurement in the SCell (e.g., F2 or F4). In a similar way, in the third embodiment, the MeNB 6 may use a shared frequency and the SeNB 7 may use a shared frequency or an unlicensed frequency in a narrow sense in the Dual Connectivity (DC).
Ozturk et al. (Pub. No. US 2020/0252846 A1)- to determine that the first unlicensed frequency channel may be unavailable for the transmission, the UE 404 may determine that the first unlicensed frequency channel may be unavailable for the transmission based on a comparison of one or more signals. In some aspects, the UE 404 may determine that the first unlicensed frequency channel may be unavailable for the transmission based on a comparison of one or more of a RSRP, a RSRQ, a RSSI, a SINR, a SNR, or a channel occupancy or interference metric to a corresponding threshold. In some aspects, to determine that the first unlicensed frequency channel may be unavailable for the transmission based on a comparison of one or more signals, the UE 404 may maintain one or more counters associated with a number of occasions when one or more of the RSRP, the RSRQ, the SINR, or the SNR is less than the corresponding threshold within a monitoring duration, or when one or more of the RSSI or the channel occupancy or interference metric is greater than the corresponding threshold within the monitoring duration. In some aspects, the UE may determine that the first unlicensed frequency channel may be unavailable for the transmission based on the number of occasions that exceed a threshold number of occasions within the monitoring duration. For example, for downlink, the UE 404 may determine that the channel is not available and trigger a report when RSRP, RSRQ, RSSI, SINR, SNR or a channel occupancy or interference metric is above or below a corresponding threshold for an amount of time where the UE counts the number of occasions when the reference signals are missed, e.g., when RSRP<the RSPP threshold, or RSRQ<the RSRQ threshold, or RSSI>the RSSI threshold, or SINR<the SINR threshold, or SNR<the SNR threshold, or the channel occupancy or interference metric>the channel occupancy or interference metric threshold within a duration (per cell or per sub-band).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472